

	

		II

		109th CONGRESS

		2d Session

		S. 2240

		IN THE SENATE OF THE UNITED STATES

		

			February 2, 2006

			Mr. Levin (for himself

			 and Ms. Stabenow) introduced the

			 following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend title XVIII to reform the Medicare prescription

		  drug program.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Medicare Part D Reform Act of

			 2006.

		2.Removal of

			 covered part D drugs from the prescription drug plan formularySection 1860D–4(b)(3)(E) of the Social

			 Security Act (42 U.S.C. 1395w–104(b)(3)(E)) is amended to read as

			 follows:

			

				(E)Removing drug

				from formulary or changing preferred or tier status of drug

					(i)Limitation on

				removal or changeBeginning with 2006, the PDP sponsor of a

				prescription drug plan may not remove a covered part D drug from the plan

				formulary or change the preferred or tiered cost-sharing status of such a drug

				other than during the period beginning on September 1 and ending on October 31.

				Subject to clause (ii), such removal or change shall only be effective

				beginning on January 1 of the immediately succeeding calendar year.

					(ii)NoticeAny

				removal or change under this subparagraph shall not take effect unless

				appropriate notice is made available (such as under subsection (a)(3)) to the

				Secretary, affected enrollees, physicians, pharmacies, and pharmacists. Such

				notice shall ensure that such information is made available prior to the

				annual, coordinated open election period described in section

				1851(e)(3)(B)(iii), as applied under section

				1860D–1(b)(1)(B)(iii).

					.

		3.Pharmaceutical

			 patient assistance programs

			(a)Providing a

			 safe harbor for pharmaceutical patient assistance

			 programsSection 1128B(b)(3) of the Social Security Act (42

			 U.S.C. 1320a–7b(b)(3)) is amended—

				(1)in subparagraph

			 (G)—

					(A)by inserting

			 or under a patient assistance program (including a pharmaceutical

			 manufacturer patient assistance program) after Indian

			 organizations); and

					(B)by striking

			 and at the end;

					(2)in subparagraph

			 (H), as added by section 237(d) of the Medicare Prescription Drug, Improvement,

			 and Modernization Act of 2003 (Public Law 108–173; 117 Stat. 2213)—

					(A)by moving such

			 subparagraph 2 ems to the left; and

					(B)by striking the

			 period at the end and inserting ; and; and

					(3)by redesignating

			 subparagraph (H), as added by section 431(a) of the Medicare Prescription Drug,

			 Improvement, and Modernization Act of 2003 (Public Law 108–173; 117 Stat.

			 2287), as subparagraph (I) and moving such subparagraph 2 ems to the

			 left.

				(b)Exclusion of

			 expenditures under certain pharmacy assistance programs from

			 TROOPSection 1860D–2(b)(4)(C)(ii) of such Act (42 U.S.C.

			 1395w–102(b)(4)(C)(ii)) is amended by inserting under a pharmaceutical

			 manufacturer patient assistance program, after a group health

			 plan,.

			(c)Effective

			 dateThe amendments made by this section shall take effect on the

			 date of enactment of this Act.

			4.Protection

			 against cost-sharing for full-benefit dual eligible individuals

			(a)In

			 generalSection 1860D–14(a)(1)(D)(ii) of the Social Security Act

			 (42 U.S.C. 1395w–114(a)(1)(D)(ii)) is amended—

				(1)in the heading,

			 by striking Lowest

			 income;

				(2)by striking

			 and whose income does not exceed 100 percent of the poverty line

			 applicable to a family of the size involved; and

				(3)by adding at the

			 end the following new sentence: In the case of an individual who is

			 unable to pay the copayment applicable under the preceding sentence, such

			 copayment shall be waived..

				(b)Effective

			 DateThe amendments made by this section shall apply to drugs

			 dispensed on or after the date of enactment of this Act.

			5.Negotiating fair

			 prices for medicare prescription drugs

			(a)In

			 GeneralSection 1860D–11 of the Social Security Act (42 U.S.C. 1395w–111) is

			 amended by striking subsection (i) (relating to noninterference) and by

			 inserting the following new subsection:

				

					(i)Authority To

				Negotiate Prices With ManufacturersIn order to ensure that

				beneficiaries enrolled under prescription drug plans and MA–PD plans pay the

				lowest possible price, the Secretary shall have authority similar to that of

				other Federal entities that purchase prescription drugs in bulk to negotiate

				contracts with manufacturers of covered part D drugs, consistent with the

				requirements and in furtherance of the goals of providing quality care and

				containing costs under this

				part.

					.

			(b)Effective

			 DateThe amendment made by this section shall take effect on the

			 date of enactment of this Act.

			

